EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel claim 25.
Cancel claim 26.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.

Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 7620150) discloses an apparatus for an x-ray system to generate x-ray images (title) of a breast (col. 2:17-21), the apparatus comprising: an x-ray source (12) arranged to emit a stream of x-rays (32); and a detector (40) disposed proximate to the source (12), the detector (40) comprising a hole (44) through which the stream of x-rays (32) is transmitted towards target tissue (at 4 of the breast (col. 2:17-21)), the detector (40) arranged to detect backscattered x-rays (from 8) resulting from incidence of the stream of x-rays (32) on the target tissue (at 4). The prior art (e.g., US 6172369) also discloses a plurality of gate lines (24) laid out in a first direction across a surface (col. 4:63-67) of the detector (fig. 1 and title); and a plurality of source lines (26) laid out in a second direction across the surface (col. 4:63-67) of the detector (fig. 1 and title), wherein the first direction is substantially perpendicular to the second direction (fig. 1). 
However, the prior art fails to disclose or fairly suggest an apparatus for an x-ray system to generate x-ray images of a breast, the apparatus including: wherein the plurality of gate lines are 

Regarding claim 13 and its dependent claim(s), if any, the prior art discloses a corresponding method. The prior art (e.g., US 4819256) also discloses wherein the stream of x-rays is a fan beam (23), the x-ray source comprising an x-ray pulse generation shutter (30) to emit pulses of an x-ray pencil beam (34) from the fan beam. 
However, the prior art fails to disclose or fairly suggest a method to generate an x-ray image of target tissue of a patient, including: the plurality of gate lines interrupted in a buffer region, the buffer region comprising a diameter equal to or greater than a diameter of the hole, and the plurality of source lines are interrupted in the buffer region, in combination with all of the other recitations in the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884